—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered February 11, 1998, convicting defendant, after a jury trial, of attempted murder in the second degree, attempted assault in the first degree, reckless endangerment in the first degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 10 to 20 years, 3V2 to 7 years, 2Vs to 7 years, and 6 to 12 years, respectively, unanimously affirmed.
The court properly admitted uncharged crimes evidence involving drug activity. This evidence was highly relevant to motive, was inextricably interwoven with the offenses charged, and completed the narrative of events leading up to the shooting (see, People v Zorilla, 211 AD2d 582). Any prejudice was prevented by the court’s instructions (see, People v Edmonds, 223 AD2d 455, lv denied 88 NY2d 984).
The challenged portions of the People’s summation did not deprive defendant of a fair trial, particularly in light of the court’s curative instructions (see, People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Sullivan, P. J., Rosenberger, Williams, Wallach and Buckley, JJ.